NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30013

                Plaintiff-Appellee,             D.C. No. 4:18-cr-06014-SMJ

 v.
                                                MEMORANDUM*
ABDIRAHMAN AHMED HASSAN,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                        Salvador Mendoza, Jr., Presiding

                              Submitted July 8, 2021**
                                Seattle, Washington

Before: HAWKINS and IKUTA, Circuit Judges, and CALDWELL,*** District
Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concluded this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
   ***
         The Honorable Karen K. Caldwell, United States District Judge for the
Eastern District of Kentucky, sitting by designation.
      Abdirahman Ahmed Hassan appeals from the district court’s judgment

sentencing him to a prison term of eight months after a jury found him guilty of

multiple charges in connection with a scheme to fraudulently obtain benefits from

the federal government’s Supplemental Nutrition Assistance Program (“SNAP”).

      The goal of SNAP is to help provide nutritional food to low-income families.

Families who receive SNAP benefits receive a specific amount of financial

assistance each month, which is to be used to purchase eligible food items. SNAP

benefits cannot be used for any other purchases, and they cannot be redeemed for

cash. SNAP recipients receive the benefits in the form of a credit on an electronic

benefit transfer (“EBT”) card. Only certain grocery retailers are authorized to accept

the SNAP EBT cards as payment for eligible food items. To become an authorized

retailer, the store owner must complete an application form, by which he or she

promises to prevent violations of SNAP rules.

      During the relevant time period, Hassan owned and operated East Africa

Grocery Shop (“EAG”), which became an authorized SNAP retailer in July 2010.

The indictment in this action charged Hassan with allowing SNAP recipients to use

their benefits to buy ineligible food items, obtain cash, and make payments on their

store credit accounts in violation of SNAP rules. A jury found him guilty of 18

counts of wire fraud in violation of 18 U.S.C. § 1343, one count of illegally obtaining




                                          2
SNAP benefits in violation of 7 U.S.C. § 2024(b), and one count of stealing

government property in violation of 18 U.S.C. § 641.

      Hassan raises only one issue on appeal. He argues that the district court erred

in permitting a government expert witness to testify that EAG’s monthly average

transaction amount involving SNAP benefits and its monthly dollar volume from

SNAP transactions were multiple times higher than the average monthly transaction

amount and dollar volume of other small groceries in the state authorized to receive

SNAP benefits.

      This Court reviews the district court's decision to admit expert testimony for

an abuse of discretion. United States v. Ruvalcaba-Garcia, 923 F.3d 1183, 1188 (9th

Cir. 2019), cert. denied, 140 S. Ct. 1135 (2020). “A district court abuses its discretion

when it bases its decision on an erroneous view of the law or a clearly erroneous

assessment of the facts.” United States v. Morales, 108 F.3d 1031, 1035 (9th Cir.

1997).

      Hassan does not dispute the accuracy of the expert’s calculations. Instead, he

argues that the expert’s calculations did not indicate fraudulent activity because the

expert failed to consider factors that would distinguish EAG from the other small

grocery stores in the comparison group, such as the kinds of products EAG sold and

the income of its clientele. The expert did not purport to opine, however, as to the

reason that EAG’s SNAP EBT transaction amount and dollar volume were higher


                                           3
than other small grocery stores. He testified only as to the calculations. Hassan was

free to point out to the jury factors that distinguish EAG from the other small grocery

stores, and the jury could consider those factors in assessing the weight of the

expert’s testimony. But the expert’s failure to consider those factors does not render

his testimony as to the calculations inadmissible, and the district court did not abuse

its discretion in permitting the expert to testify.

      AFFIRMED.




                                            4